Title: To George Washington from John Jay, 25 May 1779
From: Jay, John
To: Washington, George



Sir,
Philadelphia 25th May 1779

Copies of three Acts of Congress are herewith enclosed—One of the 22nd Inst., respects the Exchange of Citizens captivated by the Indians—Another of the 22nd provides that the Officers, exchanged, & not continued in Service, be considered as supernumerary Officers—The third is of the 24th Inst., and directs a copy of a Memorial from Colonel Lewis Debois to be transmitted to your Excellency. I have the Honor to be With the greatest, Respect & Esteem Your Excellency’s Most Obedient Servant
John Jay Presidt
